DETAILED ACTION
This is the initial Office action for application SN 17/414,624 having an effective date of 16 June 2021 and a Foreign priority date of 18 December 2018 (EPO).  A preliminary amendment was filed on 16 June 2021 canceling Claims 1-18 and adding NEW Claims 19-36.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 is drawn to “Use of the gear oil composition...” which is indefinite.  Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. For example, a claim which read: "[a] process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon" was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19-35 are rejected under 35 U.S.C. 103 as being unpatentable over Goyal et al (US 2017/0044459).
Goyal et al [“Goyal”] discloses an axle lubricating oil composition comprising a polyalphaolefin having a kinematic viscosity at 100°C of from 2 to 40 cSt, when measured in accordance with ASTM D445, and an alkoxylated polytetrahydrofuran of general formula (II) present in an amount of from 10 to 40 parts by weight based on 100 parts by weight of said axle lubricating oil composition [0013].  
Goyal discloses that the subscripts m and m’ are integers in the range of ≥1 to ≤50 and that (m + m’) is an integer in the range of ≥1 to ≤90; the subscripts n, n’, p and p’ are integers in 1 substituent may be unsubstituted, linear or branched, alkyl radicals having 6-28 carbon atoms; R2 may be –CH2 – CH3; and R3 may be a hydrogen atom or –CH3.  The examiner is of the position that the alkoxylated polytetrahydrofuran disclosed in Goyal may be the same as the claimed alkoxylated polytetrahydrofuran when p and p’ are 0.  
 Goyal discloses that the alkoxylated polytetrahydrofuran has a kinematic viscosity in the range of ≥200 mm2/s to ≤1200 mm2/s at 40°C [0073].  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Goyal discloses that the alkoxylated polytetrahydrofuran has a weight average molecular weight Mw in the range of 500 to 20,000 g/mol according to DIN 55672-1 [0076].  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Goyal discloses that the lubricating oil compositions may contain at least one performance additives including dispersants, metal deactivators, detergents, viscosity modifiers and others [0228].  Goyal discloses the addition of carboxylic acid esters as an additional synthetic base oil [0224].  
Claim Rejections - 35 USC § 103
Claims 19-35 are rejected under 35 U.S.C. 103 as being unpatentable over Geyer et al (EP 3 315 591 A1).

In the alkoxylated polytetrahydrofural of general formula (I), subscripts m and m’ are integers in the range of ≥1 to ≤50 and that (m + m’) is an integer in the range of ≥1 to ≤90; the subscripts n and n’ are integers in the range of ≥0 to ≤75; and k is an integer in the range of ≥2 to ≤30 [0014].  Geyer discloses that the R1 substituent may be unsubstituted, linear or branched, alkyl radicals having 6-28 carbon atoms; R2 may be –CH2 – CH3; and R3 and R4 may be a hydrogen atom or –CH3.  
In another aspect of the invention, Geyer discloses a lubricant composition comprising ≥1.0 to ≤90.0% by weight of the lubricant concentrate; ≥10.0 to ≤75.0% by weight of at least one base oil selected from Group I, II and III mineral oils, Group IV oils and Group V oils; and ≥0.1 to ≤ 15.0 % by weight of at least one additive (see page 4).    
Geyer discloses that preferably the base oil component is a Group IV base oil which are polyalphaolefins such as PAO 4, PAO 6 and PAO 8 (see pages 10-11).  Geyer discloses that the lubricating oil composition may be used as industrial gear oils.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451. The examiner can normally be reached Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




						/ELLEN M MCAVOY/                                                                        Primary Examiner, Art Unit 1771                                                                                                                                
EMcAvoy